OPINION AND ORDER

JOHN MINTON, Chief Justice.
The Board of Governors of the Kentucky Bar Association (the “Board”) rec*441ommends that this Court suspend Murray J. Porath from the practice of law for a period of thirty (30) days for four violations of the Rules of Professional Conduct. Porath, whose KBA member number is 55185, was admitted to the practice of law in the Commonwealth of Kentucky on October 1, 1980. His Bar roster address is P.O. Box 4605, Louisville, Kentucky 40204.
This matter was submitted to the Board as a default case pursuant to SCR 3.210. On November 2, 2011, Mr. Charles Haistin paid Porath $50.00 to write a collection letter. Porath provided Mr. Haistin with a receipt written on the back of a business card. However, Porath never wrote the letter nor did he return the funds to Mr. Haistin. Despite multiple attempts, Mr. Haistin never received a response.
Upon receipt of a complaint, Deputy Bar Counsel spoke with Porath. He claimed that Mr. Haistin’s matter had been inadvertently overlooked and stated his intent to contact his client. Despite telling Bar Counsel that he would call back after speaking with Mr. Haistin, Porath never provided an update. Neither did Porath reply to Bar Counsel’s subsequent letter. On June 6, 2012, Mr. Haistin informed Bar Counsel that he had been unable to contact Porath.
Porath was served with a Bar complaint by certified mail, which he signed for on July 20, 2012. He did not file a response to the Bar complaint. He was later served with a reminder letter requesting a response within seven (7) days. No response was filed.
The Inquiry Commission filed the Charge against Porath on September 17, 2012. Porath was served with the Charge via certified mail, which he signed for on September 20, 2012. He did not file an answer to the Charge.
The Inquiry Commission charged Po-rath with violation of four Rules of Professional Conduct. By a vote of 20-0, the Board found that Porath had violated SCR 3.130-1.3 (failure to act with reasonable diligence); SCR 3.130-1.4(a)(4) (failure to promptly reply to reasonable requests for information); SCR 3.130-1.16(d) (failure to promptly refund any advance payment of fees that had not been earned); and SCR 3.130~8.1(b) (failure to respond to a lawful demand for information from a disciplinary authority).
Neither Porath nor the Office of Bar Counsel has filed notice, pursuant to SCR 3.370(7), requesting this Court to review the Board’s decision. Nor do we elect to review the Board’s decision pursuant to SCR 3.370(8). Therefore, we adopt the decision of the Board pursuant to SCR 3.370(9).
Accordingly, it is hereby ORDERED that:
1. Respondent, Murray J. Porath, KBA Member No. 55185, is adjudged guilty of violating the Rules of Professional Conduct as set forth herein and is hereby suspended from the practice of law for a period of thirty (30) days from the date of this Opinion and Order;
2. In accordance with SCR 3.450, Po-rath is directed to pay all costs associated with these disciplinary proceedings in the amount of $242.64, for which execution may issue from this Court upon finality of this Opinion and Order;
3. If he has not already done so, Po-rath shall immediately refund $50.00 to Mr. Charles Haistin (plus interest at the legal interest rate as stated in KRS 360.010, calculated from the date the Bar complaint was filed);
4. If Porath fails to comply with any of the terms of discipline as set forth *442herein, upon motion of the Office of Bar Counsel, the Court may impose other discipline in this matter.
CUNNINGHAM, KELLER, NOBLE, SCOTT and VENTERS, JJ., concur.
ABRAMSON, J., not sitting.